          Case 4:20-cv-00746-LPR Document 3 Filed 06/23/20 Page 1 of 1



                      IN THE UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF ARKANSAS
                                CENTRAL DIVISION

CHRISTOPHER LIVINGSTON                                                           PLAINTIFF

v.                                  4:20CV00746-LPR-JTK

TURN KEY HEALTH                                                                DEFENDANT

                                           ORDER

       This case is duplicative of Livingston v. Does, et al., 4:20cv00736-LPR-JJV. Therefore,

the Clerk shall close this case and file the Complaint (Doc. No. 2) as an Amended Complaint in

Livingston v. Does, et al., 4:20cv00736.

       IT IS SO ORDERED this 23rd day of June, 2020.




                                                  ________________________________
                                                  LEE P. RUDOFSKY
                                                  UNITED STATES DISTRICT JUDGE
